      Case 2:17-cv-06709-WBV-KWR Document 62 Filed 11/14/19 Page 1 of 1



MINUTE ENTRY
ROBY, C. M. J.
November 14, 2019

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 330 MAGAZINE STREET, LLC                                       CIVIL ACTION
 VERSUS                                                         NO:    17-6709
 B.M. HOTELS, LLC ET AL                                         SECTION: “D” (4)

       A Settlement Conference was held on this date. Participating were: Dylan T. Leach and

Stephen M. Gele representing the plaintiff; Stephen Irwin Dwyer representing the defendant, B.M.

Hotels, LLC; Jacob A. Airey representing the defendant, Federal Deposit Insurance Corporation;

and John William Hite, III representing the defendant, Zurich American Insurance Company.

Negotiations were successful and a settlement was reached. The agreement was recorded by Court

Reports Jodi Simcox ( 504-589-7780).

       The District Judge’s staff has bee notified to enter a dismissal with a retention of

jurisdiction for settlement enforcement purposes.




CLERK TO NOTIFY:
District Judge Wendy B Vitter




MJSTAR: 02:30
